In a matrimonial action, the defendant appeals from a judgment of the Supreme Court, Queens County (Glass, J.), dated November 21, 1985, which was in favor of the plaintiff in the principal amount of $32,682.05. The defendant’s notice of appeal from the order dated October 13, 1985 is deemed a premature notice of appeal from the judgment (CPLR 5520 M).
Ordered that the judgment is affirmed, with costs.
The right to appeal from the intermediate order terminated with the entry of judgment thereon (see, Matter of Aho, 39 NY2d 241, 248). The issues raised with respect to the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
On the instant appeal, the defendant challenges the qualifications of the Referee and accordingly argues that the plaintiff’s motion to confirm the Referee’s report should not have been granted by Special Term. However, the record indicates that the defendant and his counsel consented to the appointment of the particular Referee and proceeded with the reference without raising any argument concerning his qualifications. Under these circumstances, the defendant waived this particular challenge and Special Term properly confirmed the Referee’s report (see, Fisher v Fisher, 223 App Div 19, affd 250 NY 313).
We have examined the defendant’s remaining arguments and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.